     Case 21-96009     Doc 1     Filed 04/07/21 Entered 04/07/21 12:32:57            Desc Main
                                    Document    Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

IN RE:                                     )                 Chapter 13
                                           )
      Brianna Brown,                       )                 Case No. 21-80450
                                           )
                   Debtor(s).              )                 Judge Lynch
_________________________________________ )
                                           )
      Brianna Brown,                       )
                                           )
                   Plaintiff(s),           )
                                           )
             v.                            )                 Adv. No. 21 A
                                           )
      Nissan Motor Acceptance Corporation, )
                                           )
                   Defendant.              )

        COMPLAINT FOR TURNOVER OF PROPERTY OF DEBTOR’S ESTATE
                       PURSUANT TO 11 U.S.C. §542

        NOW COMES the Debtor, Brianna Brown, by and through her attorneys, Cutler &

Associates, Ltd., and complaining of the Defendant, Nissan Motor Acceptance Corporation.

pursuant to 11 U.S.C. §542, states as follows:

1.      This Honorable Court has jurisdiction pursuant to Section 157 and Section 1334 of Title

28 of the United States Code. This Adversary Proceeding constitutes a core proceeding within

the meaning of 28 U.S.C. § 157(B)(2).

2.      The Plaintiff filed a voluntary petition for relief pursuant to Chapter 13 of the Bankruptcy

Code on April 2, 2021.

3.      The Debtor’s Chapter 13 Plan has not been confirmed.

4.      The Plaintiff’s case has not been converted to a Chapter 13 case from a Chapter 7 case.

5.      The Plaintiff is the owner of a 2016 Nissan Murano, VIN # 1N4AA6AP2GC400494.
     Case 21-96009     Doc 1     Filed 04/07/21 Entered 04/07/21 12:32:57              Desc Main
                                    Document    Page 2 of 3



6.      The Debtor is indebted to the Defendant, Nissan Motor Acceptance Corporation

(“Nissan”), for its purchase money security interest in the Debtor’s vehicle.

7.      Nissan repossessed the Plaintiff’s 2016 Nissan Murano prior to the filing of instant case.

8.      That the Defendant has not sold the Plaintiff’s automobile prior to the filing of the instant

case. The Plaintiff has sufficient property interest in the 2016 Nissan Murano upon which to base

the instant Complaint for Turnover of property of the Plaintiff’s bankruptcy estate.

9.      The Defendant, its agents, contractees, and/or bailees are exercising control over property

of the estate and has denied Plaintiff possession and use of the property of the bankruptcy estate.

10.     That the Defendant, its agents, contractees, and/or bailees have actual possession of the

Plaintiff’s automobile and are continuing to exercise dominion and control over property of the

bankruptcy estate in willful violation of Section 362(a)(3) of the Bankruptcy Code.

11.     In absence of a court order granting relief from the automatic stay in favor of the

Defendant, said creditor has affirmative duty to release property of the estate to the Plaintiff

immediately upon request by the Plaintiff. The Defendant has failed to release the 2016 Nissan

Murano.

12.     That, if the Plaintiff has use of the 2016 Nissan Murano, there is a reasonable expectation

that she may successfully reorganize his debts pursuant to his Chapter 13 Plan within the time

allowed by law. The Plaintiff is without transportation as a result of 2016 Nissan Murano being

repossessed by the Defendant.

WHEREFORE, the Plaintiff, Brianna Brown, prays for the following relief:

        A.     That this Court enter an order directing the Defendant, Nissan Motor Acceptance

               Corporation to turn over the Plaintiff’s 2016 Nissan Murano, VIN

               #1N4AA6AP2GC400494 to the Plaintiff instanter; and
  Case 21-96009        Doc 1   Filed 04/07/21 Entered 04/07/21 12:32:57             Desc Main
                                  Document    Page 3 of 3



       B.     For such other and further relief as this Court deems equitable and just.

                                                                          Respectfully Submitted,
Dated: April 7, 2021

                                                          By:                   /s/ David H. Cutler
                                                                One of the attorneys for the Debtor



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
